

116 HR 8750 IH: To direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, to establish a National Coastal Data Information System, and for other purposes.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8750IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, to establish a National Coastal Data Information System, and for other purposes.1.National sea level rise risk analysis(a)PurposesThe Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, shall establish a National Coastal Data Information System to—(1)combine existing observations, modeling, predictions, products and services into an integrated framework for producing and maintaining authoritative and timely data, maps, and information services which quantify and communicate coastal flood risk to the States;(2)develop and strengthen partnerships with organizations that represent end users within coastal communities, including other Federal agencies, to better assess information gaps and needs relating to the risk posed by the rising sea level; and(3)produce new information products and services, targeted to end-user needs, that allow coastal communities across the United States to plan for present and future coastal flood risk.(b)ReportThe Administrator shall, not less than 180 days after the date of enactment of this Act and every 3 years thereafter, provide the Committee on Natural Resources of the House of Representatives with a report containing holistic analysis of the need to expand observations, modeling, predictions, products, and services to—(1)improve the understanding of changing coastal flood risk, including the impacts of sea level rise; and(2)track and report how observed rates of sea level rise compare to the sea level rise predictions published within the National Climate Assessments.